DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are cancelled.
Claims 28-43 are pending.

Claim Objections
Claims 39-40 are objected to because of the following informalities:  Claim 39 recites, “bing” in line 7 and claim 40 recites the same in line 6, and it appears this language is intended to recite, “being.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, he claims are generally narrative and indefinite, failing to conform with current U.S. practice.  The Examiner has attempted to identify all outstanding rejections under 35 USC 112.  However, due to the length thereof, the following is an inclusive list, and is not exhaustive.
Re claim 28, claim 28 recites, “long and/or standardized billet” in line 2.  The term “long” is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “long” to one of ordinary skill in the art may not be “long” to another.  In addition, what is considered “standardized” is not static in time.  For the purposes of this examination, this language will be intpereted as requiring manufacturing from any material.  
In addition, claim 28 recites, “woody material” in line 5 and throughout.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood material.”  
In addition, claim 28 recites, “the trussed joist is workable only when…” in line 8-9.  The claim language of this recitation is unascertainable.  It is unclear as to what would denote a “workable” (or unworkable) trussed joist.  It appears as this this language is intended to recite that the trussed joist can only be cut or trimmed prior to insertion of the reinforcing elements and will be intpereted as such.  
In addition, claim 28 recites, “or trimming the trussed joist so that in a way the cutting point…” in line 12-13.  It is unclear as to what is meant by, “in a way.”  Is there another way?  Multiple ways?  Or is there only one way?  It appears as this this language is intended to recite “or trimming the trussed joist so that the cutting point…” and will be intpereted as such.
In addition, claim 28 recites, “the shortened or cut trussed joist” in line 4, “the joist” in line 7, “the cutting point” in line 12-13, “the cutting point” in line 13-14, “the cut or trimmed first end” in line 15, “the chord depth” in line 22-23, “the length” in line 25, and “the trussed joist direction” in line 25.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the trussed joist” in line 4, “the trussed joist” in line 7, “a cutting point” in line 12-13, “a cutting point” in line 13-14, “the first end” in line 15, “a chord depth” in line 22-23, “a length” in line 25, and “a trussed joist direction” in line 25 and will be interpreted as such.
Re claim 29, claim 29 recites, “woody panel” in line 2.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood panel” and will be interpreted as such.  
In addition, claim 29 recites, “the support” in line 3, “the chord” in line 5, “the edge” in line 5 and “the support” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 3, “the upper and lower chords” in line 5, “an edge” in line 5 and “a support” in line 5 and will be interpreted as such.
Re claim 30, claim 30 recites, “the support” in line 3, “the sheet” in line 4, “the chord” in line 4, “the chord” in line 5, “the edge” in line 6 and “the support” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 3, “the metal sheet” in line 4, “the upper and lower chord” in line 4, “the upper and lower chord” in line 5, “an edge” in line 6 and “a support” in line 6 and will be interpreted as such.
Re claim 31, claim 31 recites, “woody panel” in line 2 and line 3.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood panel” and will be interpreted as such.  
In addition, claim 31 recites, “the support” in line 4-5 and “the support force” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 4-5 and “a support force” in line 5 and will be interpreted as such.
Re claim 32, claim 32 recites, “the support” in line 3 and “the first diagonal or vertical” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 3 and “a first diagonal or vertical” in line 3 and will be interpreted as such.
Re claim 33, claim 33 recites, “wherein the at least one reinforcing element and the trussed joist combine to make an overhang beyond the upper and lower chords.”  In reviewing the specification and the figures, it appears the overhang portion is part of the upper chord 1.  As such, it is unclear how the overhang is “beyond the upper and lower chords.”  It appears this language is intended to recite, “wherein the at least one reinforcing element and the trussed joist combine to make an overhang beyond the lower chord” and will be interpreted as such.
Re claim 34, claim 34 recites, “the at least one standardized reinforcing element” in line 1-2  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the at least one reinforcing element” in line 2 and will be interpreted as such.
Re claim 35, claim 35 recites, “the support” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 4 and will be interpreted as such.
Re claim 36, claim 36 recites, “the chords” in line 2 and “the joist” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the upper and lower chords” in line 2 and “the trussed joist” in line 2 and will be interpreted as such.
In addition, claim 36 recites, “workable” in line 3.  The claim language of this recitation is unascertainable.  It is unclear as to what would denote a “workable” (or unworkable) trussed joist.  It appears as this this language is intended to recite that the trussed joist can only be used once the reinforcing elements are fixed and will be intpereted as such.  
Re claim 37, claim 37 recites, “long and/or standardized billet” in line 2 and the third to last clause.  The term “long” is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “long” to one of ordinary skill in the art may not be “long” to another.  In addition, what is considered “standardized” is not static in time.  For the purposes of this examination, this language will be intpereted as requiring manufacturing from any material.  
In addition, claim 37 recites, “woody material” in line 10 and throughout.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood material.”  
In addition, claim 37 recites, “workable joists” in line 4 and “the trussed joist is…unworkable” in line 16.  The claim language of this recitation is unascertainable.  It is unclear as to what would denote a “unworkable” (unworkable) trussed joist.  For the purposes of this examination, this language will be interpreted as outside of the scope of the claim.  
In addition, claim 37 recites, “the joist” in line 1, line 2, line 4, line 5, line 5, line 7, line 9, line 12, line 14, line 18, line 19, line 20, line 20, line 21, line 24, line 27, “the reinforcing elements” in line 8, “the chords” in line 12-13, line 15, line 17, line 24, “said chords” in line 13, line 24, line 28, “the node point” in line 15, “the diagonals” in line 13, line 24, “the truss” in line 15, line 17, “the support” in line 16, “the reinforcing element” in line 17, “the cut or trimmed end” in line 26.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “the trussed joist” in line 1, line 2, line 4, line 5, line 5, line 7, line 9, line 12, line 14, line 18, line 19, line 20, line 20, line 21, line 24, line 27, “the at least one reinforcing element” in line 8, “the upper and lower chords” in line 12-13, line 15, line 17, line 24, “said upper and lower chords” in line 13, line 24, line 28, “a node point” in line 15, “the elongated ascending and descending diagonals” in line 13, line 24, “the trussed joist” in line 15, line 17, “a support” in line 16, “the at least one reinforcing element” in line 17, “the first end” in line 26 and will be interpreted as such.
In addition, the limitations of lines 17-28 and 32-33 are already introduced previously yin the claim.  In other words, there are duplicate limitations.  It is unclear whether these limitations are within or outside of the scope of the claim.  It appears these duplicate limitations are outside the scope of the claim and will be interpreted as such.  
In addition, claim 37 recites, “fastening a reinforcing element to said joist by adhesive only or by dowels and adhesive” in lines 7-8, “wherein at least one reinforcing element is fixed at side faces of the chords by side of the support and fixed by dowel fasteners, or by dowel fasteners and adhesive” in lines 17-18, and “wherein at least one reinforcing element is fixed at side faces of the chords by side of the support and fixed by dowel fasteners, adhesive or by dowel fasteners and adhesive” in lines 31-32.  These statements are contradictory.  The manners by which the claimed fastening occurs cannot simultaneously all occur.  For the purposes of this examination, this language will be interpreted as requiring the reinforcing element fastened by dowels, adhesives, or combinations thereof.  
Re claim 39, claim 39 recites, “woody material” in line 3 and throughout.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood material.”  
In addition, the limitations of lines 1-5, and 12-15 and the last two clauses are already introduced previously yin the claim.  In other words, there are duplicate limitations.  It is unclear whether these limitations are within or outside of the scope of the claim.  It appears these duplicate limitations are outside the scope of the claim and will be interpreted as such.  
In addition, claim 39 recites, “said chords and diagonals or verticals” in line 5, “said chords” in line 7, “the cutting point” in line 9, line 10, line 10, “the chords” in line 11, “the support” in line 12, “the chords” in line 12, “the chord faces” in line 16, “the chord depth” in line 16, “the reinforcing” in line 17, “the length” in line 18 and “the joist direction” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “said upper and lower chords and elongated ascending and descending diagonals or verticals” in line 5, “said upper and lower chords” in line 7, “a cutting point” in line 9, line 10, line 10, “the upper and lower chords” in line 11, “a support” in line 12, “the upper and lower chords” in line 12, “chord faces” in line 16, “a chord depth” in line 16, “the reinforcing” in line 17, “a length” in line 18 and “a joist direction” in line 18and will be interpreted as such.
In addition, claim 39 recites, “at least one reinforcing element is fixed at side faces of the chords or at notches by side of the support and fixed by dowel fasteners into the chords or by adhesive or by dowels and adhesive.”  However, claim 37, upon which claim 39 ultimately depends, recites, “fastening a reinforcing element to said joist by adhesive only or by dowels and adhesive” in lines 7-8, “wherein at least one reinforcing element is fixed at side faces of the chords by side of the support and fixed by dowel fasteners, or by dowel fasteners and adhesive” in lines 17-18, and “wherein at least one reinforcing element is fixed at side faces of the chords by side of the support and fixed by dowel fasteners, adhesive or by dowel fasteners and adhesive” in lines 31-32.  These statements are contradictory.  The manners by which the claimed fastening occurs cannot simultaneously all occur.  For the purposes of this examination, this language will be interpreted as requiring the reinforcing element fastened by dowels, adhesives, or combinations thereof.  
In addition, claim 39 recites, “the trussed joist is workable only when.”  The claim language of this recitation is unascertainable.  It is unclear as to what would denote a “workable” (or unworkable) trussed joist.  It appears as this this language is intended to recite that the trussed joist can only be cut or trimmed prior to insertion of the reinforcing elements and will be intpereted as such.  
In addition, claim 39 recites, “is trimmed in such a way that the cutting point…” in the fourth to last clause.  It is unclear as to what is meant by, “in a way.”  Is there another way?  Multiple ways?  Or is there only one way?  It appears as this this language is intended to recite “or trimming the trussed joist so that the cutting point…” and will be intpereted as such.
Re claim 40, claim 40 recites, “woody material” in line 2 and throughout.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood material.”  
In addition, claim 40 recites, “said chords and diagonals or verticals” in line 4, “said chords” in line 6, “the support” in line 12, “the chord faces” in line 15, “the length” in line 18, and “the joist direction” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “said upper and lower chords and elongated ascending and descending diagonals or verticals” in line 4, “said upper and lower chords” in line 6, “a support” in line 12, “chord faces” in line 15, “a length” in line 18, and “a joist direction” in line 18 and will be interpreted as such.
In addition, claim 40 recites, “the trussed joist is workable only when.”  The claim language of this recitation is unascertainable.  It is unclear as to what would denote a “workable” (or unworkable) trussed joist.  It appears as this this language is intended to recite that the trussed joist can only be cut or trimmed prior to insertion of the reinforcing elements and will be intpereted as such.  
In addition, claim 40 recites, “is trimmed in such a way that the cutting point…” in the fourth to last clause.  It is unclear as to what is meant by, “in a way.”  Is there another way?  Multiple ways?  Or is there only one way?  It appears as this this language is intended to recite “or trimming the trussed joist so that the cutting point…” and will be intpereted as such.
Re claim 41, claim 41 recites, “the support” in line 3, “the sheet” in line 4, “the chord” in line 4, “the chord” in line 5, “the edge” in line 6 and “the support” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 3, “the metal sheet” in line 4, “the upper and lower chord” in line 4, “the upper and lower chord” in line 5, “an edge” in line 6 and “a support” in line 6 and will be interpreted as such.
Re claim 42, claim 42 recites, “woody panel” in line 2 and line 3.  The term “woody” is a relative term which renders the claim indefinite. The term “woody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “woody” to one of ordinary skill in the art may not be “woody” to another.  For the purposes of this examination, this language will be intpereted as referring to a “wood panel” and will be interpreted as such.  
In addition, claim 42 recites, “the support” in line 4-5 and “the support force” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 4-5 and “a support force” in line 5 and will be interpreted as such.
Re claim 43, claim 43 recites, “the support” in line 3 and “the first diagonal or vertical” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a support” in line 3 and “a first diagonal or vertical” in line 3 and will be interpreted as such.
Claim 38 is rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 is an improper dependent claim. See MPEP 608.01(n)(III).
Re claim 38, claim 38 recites, “A trussed joist obtained by the method of claim 28.”  In other words, claim 38 is directed to a product made by the method of claim 28.  Claim 28 recites a method of making a specific product, but the claim of claim 38 directed to the product made by the method of claim 28 is not a proper dependent claim because the product can be made by a method other than that recited in claim 38.  For example, a trussed joist can be made without trimming, cutting, overlapping, or having a reinforcing element extend continuously between an upper and lower chord.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 39 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-30, 33-36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (“Eberle”) (US 4,630,424) in view of Hershey (US 5,867,963) and Kent et al (“Kent”) (US 2002/0040560).
Re claim 28 as best understood in view of the rejections under 35 USC 112 above, Eberle discloses a method (Fig. 3) for making a trussed joist (A), comprising manufacturing (Fig. 2 showing the joist manufactured) the trussed joist (A) as a long (Fig. 2 showing A as long) and/or standardized billet, and wherein the shortened or cut trussed joist (A, as modified below) has a first end (left end of A) and a second end (right end of A), at least the first end (left end of A) comprising an upper chord (6) and a lower chord (8) of woody material (Col 2 lines 56-65) connected to each other by elongated ascending and descending diagonals (10) making generally triangular or trapezoidal openings (between elements 6, 8 and 10) across the joist (A), intersections of the upper and lower chords (6, 8) and ascending and descending diagonals (10) make node points (12), and the trussed joist (A) is workable only when supported at the node points (12) without a reinforcement (prior to installment of 14), said upper and lower chords (6, 8) being configured to end (at 38, at 16) at least one of said node points (12), or to extend diagonals to make tails (as this is an “or” clause); wherein: 
the trussed joist (A) comprising a woody material (Col 2 lines 56-65) in the cutting point (as modified below) and the trussed joist (A) is supported in the cut or trimmed first end (left end of A, as modified below);
fixing (Fig. 2 showing fixation) at least one reinforcing element (16, 14, 38) at side faces (side faces of 6 and 8) of the upper or lower chords (6, 8) or at chord notches by side of a support (as this is an “or” clause) and fixed by dowel fasteners (Col 4 line 3-18, the sharp projections being “dowel fasteners,” where “dowel” is defined as, “a pin fitting into a hole in an abutting piece to prevent motion or slipping” my Merriam-Webster) into the upper and lower chords (6, 8), or by adhesive, or by dowels and adhesive (as this is an “or” clause); 
overlapping (Fig. 2) the at least one reinforcing element (14, 38, 16) at least one node point (12) of the trussed joist (A),
but fails to disclose shortening the trussed joist to match a desired length and support, or cutting the trussed joist at a cutting point to make at least two workable joists, and in the first end, cutting or trimming the trussed joist so that in a way the cutting point does not have a node point, and having the at least one reinforcing element continuously reach between the upper chord and the lower chord and overlapping the side faces at least two thirds of the chord depth, or the at least one reinforcing element is fixed in chord notches at least two thirds of chord depth, and wherein the length of the at least one reinforcing element in the trussed joist direction is at least about half node distance.
However, Hershey discloses shortening (Col 1 line 3-6) the trussed joist (20) to match a desired length (Col 1 line 3-6) and support (Fig. 1), or cutting the trussed joist at a cutting point to make at least two workable joists (as this is an “or” clause), and in the first end (left end of 20), cutting or trimming (Col 1 line 3-6, at 36A) the trussed joist (20) so that in a way the cutting point (at 36A) does not have a node point (Fig. 1, see also Fig. 3 of Eberle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle with shortening the trussed joist to match a desired length and support, or cutting the trussed joist at a cutting point to make at least two workable joists, and in the first end, cutting or trimming the trussed joist so that in a way the cutting point does not have a node point as disclosed by Hershey in order to, for a given application, the proper length may be obtained (Col 1 lines 10-20), as is the normal and logical motivation to trim or cut a joist to length.  
In addition, Kent discloses having the at least one reinforcing element (40, 42) continuously reach between the upper chord (16) and the lower chord (24) and overlapping the side faces (side faces of Eberle 6 and 9) at least two thirds of the chord depth (because Kent discloses 40 and 42 extending the entire depth, and because Eberle discloses plates on side faces, the combination thereof discloses this feature), or the at least one reinforcing element is fixed in chord notches at least two thirds of chord depth (as this is an “or” clause).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle with having the at least one reinforcing element continuously reach between the upper chord and the lower chord and overlapping the side faces at least two thirds of the chord depth, or the at least one reinforcing element is fixed in chord notches at least two thirds of chord depth as disclosed by Keith in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle wherein the length of the at least one reinforcing element in the trussed joist direction is at least about half node distance in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  In addition, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 29 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the method for making a trussed joist according to claim 28, wherein the least one reinforcing element (14, 16, 38) is a panel (Fig. 2) with a nose (22) which is an extension of the at least one reinforcing element (16, of 14, 16 and 38) reaching above the support (2) and receiving at least a part of a support force via support-nose (2, 16) contact with the nose (22) reaching at least two thirds to the side faces (22 extending at least 2/3 the height of 6) or chord notches of the chord at least in the edge of the support (as this is an “or” clause),
but fails to disclose the at least one reinforcing element as woody. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle with the at least one reinforcing element as woody in order to use an expensive, easily formable, lightweight, readily available material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 30 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the method for making a trussed joist according to claim 28, wherein the least one reinforcing element (14, 16, 38) is a metal (Col 4 line 23-25) sheet (Fig. 2) with a nose (22) which is an extension of the at least one reinforcing element (16, of 14, 16 and 38) reaching above the support (2) and receiving at least a part of a support force via support-nose (2, 16) contact (Fig. 1), or via folding the sheet over the chord with then nose reaching at least two thirds to the side faces (as this is an “or clause”) or chord notches of the chord at least in the edge of the support (as this is an “or” clause).
Re claim 33 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the method for making a trussed joist according to claim 28, wherein the at least one reinforcing element (14, 16, 38) and the trussed joist (A) combine to make an overhang (13) beyond the upper and lower chords (8), and the trussed joist (A) is supported at an overhanging reinforcing element (2).
Re claim 34 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the method for making a trussed joist according to claim 28, wherein the at least one standardized reinforcing element (14, 16 and 38) is fixed in the trussed joist (A) after manufacture of the trussed joist (A, as at least one element 14, 16 and 38 must be placed last once the elements of A are fully aligned) and the at least one reinforcing element (14, 16 and 38) is kept uncut when reinforcing (Fig. 2).
In the event the examiner over broadly construed the phrase, “after manufacture,” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle wherein the at least one standardized reinforcing element is fixed in the trussed joist after manufacture of the trussed joist in order to ensure proper alignment of all elements thereof.  In general, selection of the order of performing process steps has been held as within the level of ordinary skill in the art absent new or unexpected results.  In re Gibson, 39 F.2d 975.
Re claim 35 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the method for making a trussed joist according to claim 28, wherein two of said at least one reinforcing elements (14, 16, 38) are fixed in the trussed joist (A) in one side (Fig. 2) of the trussed joist (A) or fixed in a notch in another side of the trussed joist (as this is an “or” clause), or fixed in a notch to make a void casing by a side of the support (as this is an “or” clause).
Re claim 36 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the method for making a trussed joist according to claim 28, wherein the first end (left end of A) of the joist (A) lacks a web structure (Fig. 2 showing no web), the chords (6, 8) make tails (at 13), and the joist (A) is made workable (Fig. 2) by fixing at least one reinforcing element (16) in the chord tails (13).
Re claim 38 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses a trussed joist (A) obtained by the method of claim 28 (see above).
Re claim 39 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the trussed joint according to claim 38 wherein said trussed joint (A) comprises a first end (left end of A) and a second end (right end of A), at least the first end (left end of A) comprising an upper chord (6) and a lower chord (8) of woody material (Col 2 lines 56-65) connected to each other by elongated ascending and descending diagonals (10) making generally triangular or trapezoidal openings (between 6, 8 and 10) across the trussed joist (A), wherein intersections of said chords (6, 8) and diagonals (10) or verticals make node points (12) and the trussed joist is workable (Fig. 2) only when supported at the node points (12) without a reinforcement (prior to attachment of 14, 16 and 38), said chords (6, 8) bing configured to end at a node point (12) or to extend diagonals and verticals to make tails (Fig. 2); wherein : in the first end (left end of A), the trussed joist (A) is cut at a cutting point or trimmed in such a way (Hershey: Col 1 line 3-6) that the cutting point (Hershey: 36A) does not have a node point (12), and the trussed joist (A) comprises woody material (Col 2 lines 56-65) in the cutting point (Hershey: 36A) and the trussed joist (A) is supported in the cutting point (Hershey: 36A) and, at least one reinforcing element (14, 16, 38)  is fixed at side faces (side faces of 6 and 8) of the chords (6, 8) or at notches by side of the support (as this is an “or” clause) and fixed by dowel fasteners (Col 4 line 3-18, the sharp projections being “dowel fasteners,” where “dowel” is defined as, “a pin fitting into a hole in an abutting piece to prevent motion or slipping” my Merriam-Webster) into the upper and lower chords (6, 8), or by adhesive, or by dowels and adhesive (as this is an “or” clause); and the at least one reinforcing element (14, 16, 38) overlaps at least one node point (12) of the trussed joist (A) and at least one reinforcing element (14, 16, 18) continuously reaches (Kent: 40 and 42) between the upper chord (6) and the lower chord (8) and overlaps the chord faces at least two thirds of the chord depth (since Kent 40 and 42 extends the entire depth) or the reinforcing is fixed in chord notches at least two thirds of chord depth (as this is an “or” clause); and the length of the at least one reinforcing element in the joist direction is at least about half node distance (see above at claim 28, as this is a duplicate limitation).
Re claim 40 as best understood in view of the rejections under 35 USC 112 above, Eberle discloses a trussed joist (A) comprising a first end (left end of A) and a second end (right end of A), at least the first end (left end of A) comprising an upper chord (6) and a lower chord (8) of woody material (Col 2 lines 56-65) connected to each other by elongated ascending and descending diagonals (10) making generally triangular or trapezoidal openings (between elements 6, 8 and 10) across the joist (A), intersections of the upper and lower chords (6, 8) and ascending and descending diagonals (10) make node points (12), and the trussed joist (A) is workable only when supported at the node points (12) without a reinforcement (prior to installment of 14), said upper and lower chords (6, 8) being configured to end (at 38, at 16) at least one of said node points (12), or to extend diagonals to make tails (as this is an “or” clause); wherein:
the trussed joist (A) comprising a woody material (Col 2 lines 56-65) in the cutting point (as modified below) and the trussed joist (A) is supported in the cut or trimmed first end (left end of A, as modified below);
at least one reinforcing element (14, 16, 38) is fixed at side faces (side faces of 6 and 8) of the chords (6, 8) or at notches by side of the support (as this is an or clause) and fixed by dowel fasteners (Col 4 line 3-18, the sharp projections being “dowel fasteners,” where “dowel” is defined as, “a pin fitting into a hole in an abutting piece to prevent motion or slipping” my Merriam-Webster) into the chords (6, 8) or by adhesive or by dowels and adhesive (as this is an “or” clause); and 
the at least one reinforcing element (14, 16, 38) overlaps at least one node point (12) of the trussed joist (A),
but fails to disclose in the first end, the trussed joist is cut at a cutting point or trimmed in such a way that the cutting point does not have a node point, at least one reinforcing element continuously reaches between the upper chord and the lower chord and overlaps the chord faces at least two thirds of chord depth; and the length of the at least one reinforcing element in the joist direction is at least about half node distance. 
However, Hershey discloses in the first end (left end of 20), cutting or trimming (Col 1 line 3-6, at 36A) the trussed joist (20) so that in a way the cutting point (at 36A) does not have a node point (Fig. 1, see also Fig. 3 of Eberle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Eberle with in the first end, cutting or trimming the trussed joist so that in a way the cutting point does not have a node point as disclosed by Hershey in order to, for a given application, the proper length may be obtained (Col 1 lines 10-20), as is the normal and logical motivation to trim or cut a joist to length.  
In addition, Kent discloses having the at least one reinforcing element (40, 42) continuously reach between the upper chord (16) and the lower chord (24) and overlaps the chord faces (side faces of Eberle 6 and 9) at least two thirds of the chord depth (because Kent discloses 40 and 42 extending the entire depth, and because Eberle discloses plates on side faces, the combination thereof discloses this feature), or the at least one reinforcing element is fixed in chord notches at least two thirds of chord depth (as this is an “or” clause).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Eberle with having the at least one reinforcing element continuously reach between the upper chord and the lower chord and overlaps the chord faces at least two thirds of the chord depth, or the at least one reinforcing element is fixed in chord notches at least two thirds of chord depth as disclosed by Keith in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Eberle wherein the length of the at least one reinforcing element in the trussed joist direction is at least about half node distance in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  In addition, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 41 as best understood in view of the rejections under 35 USC 112 above, Eberle as modified discloses the trussed joist according to claim 40, wherein the least one reinforcing element (14, 16, 38) is a metal (Col 4 line 23-25) sheet (Fig. 2) with a nose (22) which is an extension of the at least one reinforcing element (16, of 14, 16 and 38) reaching above the support (2) and receiving at least a part of a support force via support-nose (2, 16) contact (Fig. 1), or via folding the sheet over the chord with then nose reaching at least two thirds to the side faces (as this is an “or clause”) or chord notches of the chord at least in the edge of the support (as this is an “or” clause).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (“Eberle”) (US 4,630,424) in view of Hershey (US 5,867,963).
Re claim 37 as best understood in view of the rejections under 35 USC 112 above, Eberle discloses a method (Fig. 2) for making a trussed joist (A) comprising manufacturing the joist (A) as a long and/or standardized billet (Fig. 2), said method comprising: 
fastening (Fig. 2) a reinforcing element (14, 16, 38) to said joist (A) by adhesive only or by dowels and adhesive (Col 4 line 3-18, the sharp projections being “dowel fasteners,” where “dowel” is defined as, “a pin fitting into a hole in an abutting piece to prevent motion or slipping” my Merriam-Webster; interpreted in view of the 112 rejection above concerning inconsistent claim limitations), wherein the reinforcing elements (14, 16, 38) are cut (Fig. 2) from a panel (Fig. 2), 
wherein the joist (A) has a first end (left end of A) and a second end (right end of A), at least the first end (left end of A) comprising an upper chord (6) and a lower chord (8) of woody material (Col 2 lines 56-65) connected to each other by elongated ascending and descending diagonals (10) making generally triangular or trapezoidal openings (between 6, 8 and 10) across the joist (A) and optionally having a few verticals or panels between the chords (as this is optional), said chords may extend the diagonals to make tails (as the language “may” is optional/conditional); 
wherein in the first end (left end of A), the joist (A) is supported on the lower chord (8) not matching the node point (12) of the truss (A) or supported on the upper chord (6) or supported between the chords (6, 8) or supported on a chord tail (13) and therefore the joist (A) is unworkable (Fig. 2); 
wherein at least one reinforcing element (14, 16, 38) is fixed at side faces (side faces of 6 and 8) of the chords (6, 8) by side of the support and fixed by dowel fasteners, or by dowel fasteners and adhesive (Col 4 line 3-18, the sharp projections being “dowel fasteners,” where “dowel” is defined as, “a pin fitting into a hole in an abutting piece to prevent motion or slipping” my Merriam-Webster; interpreted in view of the 112 rejection above concerning inconsistent claim limitations); and 
wherein the reinforcing element (14, 16, 38) overlaps at least one node point (12) of the truss (A); 
said method comprising manufacturing the joist (A) as a long and/or standardized billet (Fig. 2) , and shortening or cutting the joist to make at least two trussed joists optionally supported on a upper chord of the joist (a duplication of the previous limitation), on a lower chord of the joist, or between said upper and lower chords, wherein the joist has a first end and a second end, at least the first end which is cut or trimmed comprising an upper chord and a lower chord of woody material connected to each other by elongated ascending and descending diagonals making generally triangular or trapezoidal openings across the joist and optionally having a few verticals or panels between the chords (a duplication of the previous limitation), said chords may extend the diagonals to make tails (a duplication of the previous limitation); 
wherein in the first end (left end of 12), the joist is supported on the cut or trimmed end (proximate 13) without a node point (12, as 13 overhangs); and 
wherein at least one reinforcing element (14, 16, and 38) is fixed at side faces (side faces of 6 and 8) of the chords (6, 8) by side of the support and fixed by dowel fasteners, adhesive or by dowel fasteners and adhesive (Col 4 line 3-18, the sharp projections being “dowel fasteners,” where “dowel” is defined as, “a pin fitting into a hole in an abutting piece to prevent motion or slipping” my Merriam-Webster; interpreted in view of the 112 rejection above concerning inconsistent claim limitations),
but fails to disclose cutting the billet at any location to shorten the joist or to make several working joists supported arbitrarily, shortening or cutting the joist to make at least two workable joists optionally supported on a upper chord of the joist, on a lower chord of the joist, or between said upper and lower chords, the reinforcing elements as wood.  
However, Hershey discloses cutting (Col 1 line 3-6) the billet (20) at any location (36A) to shorten the joist (20) or to make several working joists supported arbitrarily (as this is an or clause), shortening or cutting (Col 1 line 3-6) the joist (A) to make at least a workable joist (20) optionally supported on a upper chord of the joist, on a lower chord of the joist, or between said upper and lower chords (as this is optional language), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle with cutting the billet at any location to shorten the joist or to make several working joists supported arbitrarily, shortening or cutting the joist to make at least a workable joist optionally supported on a upper chord of the joist, on a lower chord of the joist, or between said upper and lower chords, as disclosed by Hershey in order to, for a given application, the proper length may be obtained (Col 1 lines 10-20), as is the normal and logical motivation to trim or cut a joist to length.  
In addition, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Eberle to wherein the joist is shortened or cut to make at least two workable joists in order to vertically stack joists for additional strength.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eberle with the at least one reinforcing element as woody in order to use an expensive, easily formable, lightweight, readily available material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Allowable Subject Matter
Claim 31-32 and 42-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635